DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-20, 22-24 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 24, line 17 respectively recites “maintain content recommendations for a plurality of the user and maintaining in the second storage resource user data for said plurality of the users, simultaneously at the server”.  Where is the content recommendation sessions for a plurality of the users maintained?  Is it maintained in the first storage resource or the second storage resource?  Clarification is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 13, 14, 16-18, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (U.S. Pub. No. 2010/0070507) in view of Galai et al. (U.S. Pub. No. 2015/0269488).

Regarding claims 1, 24 and 26, Mori discloses a method for providing one or more content item recommendations for a user of a content distribution system having a plurality of users, the content distribution system comprising at least one of a TV distribution system, a TV subscription service, a video-streaming system, or a Video-on-demand system, the method comprising (see fig. 1):
opening a content recommendation session at a server for a selected user (see paragraph 0041; history information relating to each user selecting, viewing, purchasing, or rating of displayed content is sent to the recommendation server 11 via web server 15);
retrieving user data for the selected user from a first storage resource storing user data on a plurality of users (see paragraph 0045 and fig. 2; a user profile collecting section 23 is a module for collecting, in the form of user profiles, pieces of manipulation history information of manipulations performed by the users on contents through the user terminals 17), storing the user data in a second storage resource at the server, and maintaining the user data in the second storage resource during the content recommendation session for the selected user (see paragraphs 0045, fig. 2; a user profile DB 24 is a database for storing the user profiles collected by the user profile collecting section 23); 
using the user data from the second storage resource and content information concerning content available from one or more content sources to generate at least one content item recommendation based on the user data for only the selected user during the content recommendation session for the selected user (see paragraphs 0016-0017; 
providing the at least one content item recommendation from the server to a user device (see paragraph 0052; The recommendation list is transmitted to the user terminal of the recommendation request user via the Web server 15) wherein 
the method further comprises maintaining content recommendation sessions for a plurality of the users and maintaining in the second storage resource user data for said plurality of the users, simultaneously (see figs. 1, 2).
However, Mori is silent as to updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session.
In an analogous art, Galai et al. discloses updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session (see paragraphs 0028-0030, 0043, 0044, 0059 figs. 1, 3, 4; generating one or more personalized content recommendations for provisioning for a target user.  The content recommendation personalization module 145 may reside in a memory e.g., random access memory (RAM));

updating the user data for the selected user in the first storage resource (see paragraphs 0028-0030, 0043-0044, 0059, figs. 1, 3, 4), 
wherein the first storage resource comprises a less rapidly readable storage resource (see paragraph 0028; third party recommendation server 140 can be RAM) and the second storage resource comprises a more rapidly readable storage resource (see paragraphs 0028, 0046; other recommendation sources such as 147, 170, 190 can be Hard disks). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori to include updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session as taught by Galai et al. for the advantage of quickly generating new combinations and categories of content recommendation pools.


Regarding claim 3, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Galai et al. discloses wherein:

b)    the second storage resource comprises at least one of a local storage resource and a more rapidly readable storage resource (see paragraphs 0028, 0040; RAM -The content recommendation personalization module 200 can be coupled to one or more data stores 210, 220, 230, 240, 250 that store data.  A persistent storage unit can be a local storage unit or a remote storage unit)).

Regarding claim 4, Mori and Galai et al. discloses everything claimed as applied above (see claim 3).   Mori discloses wherein the first storage resource comprises a hard disk storage resource (see paragraphs 0039, 0041; HDD) and the second storage resource comprises random access memory (RAM) (see paragraph 0039; RAM).

Regarding claim 5, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data is stored in the first storage resource at contiguous physical storage locations (see paragraph 0039 and fig. 1).

Regarding claim 7, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).  Galai et al. discloses updating the user data of the selected user in at least the second storage resource based on one or more actions of the selected user during the content recommendation session (see paragraphs 0028-0030, 0043, 

Regarding claim 8, Mori and Galai et al. discloses everything claimed as applied above (see claim 7).   Galai et al. discloses using the updated user data stored in the second storage resource in generating at least one subsequent content item recommendation during the content recommendation session for the selected user (see paragraphs 0028-0030, 0043-0044, 0059, figs. 1, 3, 4).

Regarding claim 9, Mori and Galai et al. discloses everything claimed as applied above (see claim 7).   Galai et al. discloses updating the user data for the selected user in the first storage resource (see paragraphs 0028-0030, 0043-0044, 0059, figs. 1, 3, 4).

Regarding claim 13, Mori and Galai et al. discloses everything claimed as applied above (see claim 5).   Galai et al. discloses wherein the updating of the user data for the selected user in the first storage resource comprises storing the updated user data for the selected user at contiguous physical locations at the storage resource (see paragraphs 0028-0030, 0043-0044, 0059, figs. 1, 3, 4).

Regarding claim 14, Mori and Galai et al. discloses everything claimed as applied above (see claim 13).  Galai et al. discloses wherein the updated user data for the selected user comprises new user data and pre-existing user data, and the storing 


Regarding claim 16, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data comprises user preference data based at least in part on user activity and/or at least one user preference selection by the user (see paragraph 0041).

Regarding claim 17, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the user data comprises at least one of:
user action data representing previous user actions, optionally content selection, viewing (see paragraph 0041) or recording actions, user language data and/or episode data;
content metadata representing properties of content viewed, recorded or selected by a user (see figs. 8 and 9).

Regarding claim 18, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the at least one content recommendation is for display via a content selection and/or recommendation output, 
the at least one content recommendation not being received within a predetermined time period or by a threshold time;
the content selection output being ready for display before the at least one content recommendation is received and/or processed (see paragraph 0042).


Regarding claim 22, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses wherein the one or more content recommendations are for providing to a user device, and the user device comprises at least one of a set top box, a television, a mobile device, a smartphone, a computer, a game console or other device, a tablet (see fig. 7; TV Receiver 74, Cell Phone 79).

Regarding claim 23, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   Mori discloses storing the one or more content recommendations in a database (see figs. 1, 2 and 7) and/or outputting the one or more content recommendations via at least one of: a batch process, at least one e-mail.


Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Galai et al. as applied to claim 5 above, and further in view of Plourde, JR. (U.S. Pub. No. 2003/0106064).

Regarding claim 6, Mori and Galai et al. discloses everything claimed as applied above (see claim 5).   However, Mori and Galai et al. are silent as to storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource.
Plourde, JR. discloses storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource (see paragraph 0064, lines 32-39; each sector 301 of a hard disk 300 can store 512 bytes of user data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include storing the user data for the selected user at contiguous physical locations comprises storing the user data in a single sector of the first storage resource, or in a plurality of contiguous sectors of the first storage resource as taught by Plourde, JR. for the advantage of providing storage for downloaded media content.

Regarding claim 11, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   However, Mori and Galai et al. are silent as to wherein the updating of the user data in the first storage resource comprises copying of at least some of the data from the second storage resource to the first storage resource.

EPG database or a database maintained in application memory 370 (FIG. 3A)) to the database of the PVR application 377).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include wherein the updating of the user data in the first storage resource comprises copying of at least some of the data from the second storage resource to the first storage resource as taught by Plourde, JR. for the advantage of displaying a list of media content instances currently in the storage device that have data available.

Regarding claim 15, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   However, Mori and Galai et al. are silent as to deleting the user data of the selected user from the second storage resource in response to at least one of:
a)    expiry of the content recommendation session for the selected user;
b)    the second storage resource being full or exceeding a threshold storage limit.
Plourde, JR. discloses deleting the user data of the selected user from the second storage resource in response to at least one of:

b)    the second storage resource being full or exceeding a threshold storage limit (see paragraph 0112; The PVR application 377, which already "knows" how much time each buffered media content instance consumes, can cause the example screen barker 1400 to pop up to a user to warn of unavailable space.  The user can then, by selecting 
buttons on the remote device 380 (FIG. 12), be presented with a list of permanently recorded media content instances to choose from to decide which ones to delete). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include deleting the user data of the selected user from the second storage resource in response to at least one of: a) expiry of the content recommendation session for the selected user; b) the second storage resource being full or exceeding a threshold storage limit as taught by Plourde, JR. for the advantage of updating information about available free space.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Galai et al. as applied to claims 1 and 9 above, and further in view of Gravino et al. (U.S. Patent No. 10,356,035).


Regarding claim 10, Mori and Galai et al. discloses everything claimed as applied above (see claim 9).   However, Mori and Galai et al. are silent as to wherein 
a)    in response to an expiry of the content recommendation session;
b)    periodically;
c)    in response to at least one of processing capacity or communication capacity being available.
Gravino et al. discloses wherein the updating of the user data in the storage resource is performed in response to each new relevant user action (see col. 5, lines 45-col. 6, lines 41), and the updating of the user data in the first storage resource is performed at least one of:
a)    in response to an expiry of the content recommendation session;
b)    periodically (see col. 5, lines 45-col. 6, lines 9; consumption data may be collected on an on-going basis);
c)    in response to at least one of processing capacity or communication capacity being available.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include updating of the user data in the storage resource and the updating of the user data in the storage resource are both performed in response to each new relevant user action as taught by Gravino et al. for the advantage of improving content recommendation.

claim 12, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).  
Gravino et al. discloses wherein the updating of the user data in the storage resource and the updating of the user data in the storage resource are both performed in response to each new relevant user action (see col. 5, lines 45-58).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include updating of the user data in the storage resource and the updating of the user data in the storage resource are both performed in response to each new relevant user action as taught by Gravino et al. for the advantage of improving content recommendation.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Galai et al. as applied to claim 5 above, and further in view of Yun et al. (U.S. Pub. No. 2015/0082330).

		Regarding claim 19, Mori and Galai et al. discloses everything claimed as applied above (see claim 1).   However, Mori and Galai et al. are silent as to providing the at least one content item recommendation to the user device associated with the selected user only if the content item recommendation is generated within a predetermined time period.

		Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system of Mori and Galai et al. to include providing the at least one content item recommendation to the user device associated with the selected user only if the content item recommendation is generated within a predetermined time period as taught by Yun et al. for the advantage of providing content in real-time.

		Regarding claim 20, Mori, Galai et al. and Yun et al. discloses everything claimed as applied above (see claim 19).  Yun et al. discloses wherein the predetermined time period is less than or equal to 30 s, optionally less than or equal to 10 s, optionally less than or equal to 1 s (see paragraph 0065; predetermined time interval (k seconds)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 27, 2021.